Exhibit 99(a)(10) CTM Media Holdings Enters into Letter of Intent for Sale of Its WMET Radio Station Assets and Extends Its Tender Offer STAMFORD, CT., Dec. 17, 2009 CTM Media Holdings, Inc. (OTC Pink Markets: CTMMA, CTMMB), today announced that on December 16, 2009, it executed a Letter of Intent to sell the assets of its WMET radio station for a sale price of $4 million in a combination of cash and a promissory note of the buyer that will be secured by the assets being sold. The sale is subject to regulatory and other customary conditions, as well as due diligence and the negotiation of definitive agreements. There is no assurance, however, that CTM Media Holdings will enter into any definitive agreements or consummate a sale of the WMET assets. In connection with its execution of the Letter of Intent, CTM Media Holdings has extended the expiration date for its tender offer to purchase up to 432,019 shares of its Class A common stock, or any lesser number of Class A shares that stockholders properly tender in the tender offer, and up to 2,357,994 shares of its Class B common stock, or any lesser number of Class B shares that stockholders properly tender in the tender offer, at a price per share of $1.10.
